Citation Nr: 0525547	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  04-00 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral 
shoulder disorder. 

3.  Entitlement to service connection for a bilateral elbow 
disorder.

4.  Entitlement to service connection for bilateral leg 
muscle pain.

5.  Entitlement to service connection for a left knee 
disorder. 

6.  Entitlement to service connection for bilateral carpal 
tunnel syndrome or other wrist and hand pain. 

7.  Entitlement to service connection for bilateral hearing 
loss.  

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for otitis externa.

10.  Entitlement to service connection for allergic rhinitis.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from September 1979 
to November 2002.  He served in Southwest Asia during the 
Persian Gulf War.  

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that in pertinent part denied 
entitlement to service connection for joint and muscle pain 
of the low back, left knee, both shoulders, legs, and elbows, 
and denied service connection for bilateral carpal tunnel 
syndrome, bilateral hearing loss, tinnitus, otitis externa, 
and seasonal rhinitis.  The veteran has appealed to the Board 
of Veterans' Appeals (Board) for favorable resolution.

Although the veteran initially disagreed with the 
noncompensable ratings assigned for service connection 
disabilities and the denial of a 10 percent rating under 
38 C.F.R. § 3.324 for multiple noncompensable ratings, in his 
substantive appeal, he withdrew those appeals.

The issues of entitlement to service connection for a low 
back disorder, for a bilateral shoulder disorder, for a 
bilateral elbow disorder, for bilateral leg muscle pain, for 
a left knee disorder, for bilateral carpal tunnel syndrome or 
other wrist and hand pain, bilateral hearing loss, tinnitus, 
and otitis externa are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Allergic rhinitis first appeared during active service and 
has continued to the present. 


CONCLUSION OF LAW

Allergic rhinitis was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.380 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary.  

Factual Background

The veteran's service medical records (SMRs) reflect that he 
was sound at entry into active military service in 1979.  He 
was treated numerous times during service for upper 
respiratory infection, allergy, and seasonal upper 
respiratory complaints.  Allergic rhinitis was found in June 
1983, April 1985, July 1985, November 1985, September 1990, 
September 1991, and in April 1995.  In July 1985, "chronic 
allergic rhinitis" was found.  Another July 1985 note 
reflects that symptoms began during active service.  The 
impression was allergic rhinitis.  

The SMRs reflect other related diagnoses at various times.  
These include pharyngitis, hay fever, bronchitis, sinusitis, 
"seasonal allergies," and "seasonal rhinitis."  During a 
July 2001 eye examination, the veteran reported annual 
allergies from August through December.  

The veteran submitted his claim of entitlement to service 
connection for allergic rhinitis in October 2002, prior to 
retirement from active military service.  He reported that he 
was taking medication for rhinitis at that time.

At an October 2002 pre-discharge VA medical examination the 
veteran reported that he took Claritin(r), Naprosyn(r), and 
SudaFed(r).  The relevant assessment was allergic rhinitis.  

In his substantive appeal, the veteran reported that each 
time he relocated during active service, his nasal symptoms 
worsened.

In April 2005, the veteran testified before the undersigned 
Veterans Law Judge that otitis externa and rhinitis seem to 
flare-up simultaneously.  


ORDER

Entitlement to service connection for allergic rhinitis is 
granted.  


REMAND

In April 2005, the veteran testified before the undersigned 
Veterans Law Judge that recent X-rays showed bone spurs in 
the shoulders and that VA had not obtained or considered 
recent relevant treatment records from Shaw AFB or from 
Sumter Physical Therapy Clinic.  Prior to adjudicating the 
service connection claims, VA must attempt to obtain all 
treatment reports from Shaw AFB and from Sumter Physical 
Therapy Clinic that are not currently in the file.  

The veteran testified as to why he missed scheduled VA 
audiometry and ear examinations, that he had called and 
cancelled the appointments, and that a VA Medical Center 
person had assured him that those examinations would be 
rescheduled.  Thus, those examinations should be rescheduled 
to determine the nature and extent of any hearing loss 
disability and other pathology of the ears.  

Although October 2002 VA X-rays of the lumbar spine were 
interpreted as negative, July 2004 VA X-rays reportedly 
showed significant degenerative changes at L5-S1 and mild to 
moderate spondylotic change at L4-5.  An opinion is needed as 
to whether there are current degenerative changes related to 
active service.  

The claims files reflect that the veteran served in Southwest 
Asia during the Persian Gulf War.  Thus, complaints of joint 
pains, muscle pains, and other symptoms arising since service 
in the Persian Gulf, for which no diagnosis has been 
forthcoming, must be given consideration as claims of 
entitlement to service connection for undiagnosed illness.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

According, this case is remanded for the following action:

1.  The AMC or RO should request any 
available clinical records from Shaw AFB 
and from Sumter Physical Therapy Clinic.  
The relevant time period for claimed 
treatment is from October 2004. 

2.  After the development requested above 
has been completed to the extent 
possible, the AMC or RO should make 
arrangements for an audiometry evaluation 
to determine whether the veteran 
currently has a hearing loss disability 
or tinnitus related to service.  If a 
hearing loss disability or tinnitus is 
found, the examiner is asked to address 
whether it is at least as likely as not 
(50 percent probability or more) that the 
disability had its onset in service.  Or 
is otherwise the result of a disease or 
injury in service (including noise 
exposure).

3.  The AMC or RO should make 
arrangements for an ear-nose-throat (ENT) 
examination to determine whether the 
veteran has otitis externa, otitis media, 
or any other ear-related pathology.  If 
an ear disorder is found, the examiner is 
asked to address whether it is at least 
as likely as not that this disability had 
its onset in service, or is otherwise the 
result of a disease or injury in service.  

4.  The claims files should be returned 
to the examiner who conducted the October 
2002 VA orthopedic (joint) examination 
for an addendum.  The examiner is asked 
review the VA X-ray report of July 20, 
2004, to provide an addendum addressing 
whether degenerative changes and 
osteophyte formations of the lumbosacral 
spine are related to or are current 
residuals of symptoms of low back pain 
experienced during active service.  

The examiner should also express an 
opinion as to whether the multiple 
somatic complaints noted on the 
examination could be viewed as objective 
signs of an undiagnosed illness.

If the examiner is not available, another 
physician should review the record and 
furnish the necessary opinion.  Any 
additional examinations deemed necessary 
should be conducted.

The veteran is advised that the 
examinations requested in this remand are 
necessary to decide his claims.  If he 
fails without good cause to report for 
scheduled examinations, his claims could 
be denied.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC or RO should 
readjudicate the claims, including 
consideration of the provisions 
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2004) referable to undiagnosed 
illnesses in Persian Gulf veterans.  If 
the benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C. 
§§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


